Citation Nr: 1719976	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-04 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant is entitled to a dependency allowance for W.H. as his adopted child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania, which determined that VA could not recognize W.H. as the appellant's adopted child for purposes of payment of a VA dependency allowance.

The appellant filed a timely Notice of Disagreement (NOD), received in March 2009.  A Statement of the Case (SOC) was issued in February 2012.  The appellant timely filed a VA Form 9, received in February 2012.  A Supplemental Statement of the Case (SSOC) was issued in June 2015, and the appeal was certified to the Board.

The Board notes that two VA Form 9's were received in February 2012.  On the first VA Form 9, the appellant requested a Board hearing at the RO in connection with this appeal.  On the second VA Form 9, the appellant requested a Board videoconference hearing in connection with this appeal.  In October 2015, however, the appellant indicated that he wished to withdraw his request for a Board hearing.  Thus, the Board will proceed with consideration of this appeal, based on the evidence of record.  


FINDING OF FACT

The appellant has not submitted required documentation to establish that W.H. is his adopted child.  



CONCLUSION OF LAW

The basic eligibility requirements for a dependency allowance for W.H. as the appellant's adopted child have not been met.  38 U.S.C.A. §§ 101(4), 501, 5110 (West 2014); 38 C.F.R. §§ 3.57(a), 3.204(c), 3.210(c), 3.403(a)(5) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims and Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

A Veteran may be eligible for additional compensation or pension for his or her eligible dependents, including a child.  38 U.S.C.A. §§ 1115, 1521 (West 2014).

In pertinent part, a "child" is defined as a person who is unmarried, under the age of 18 years or became permanently incapable of self-support before reaching the age of 18 years, and who is a biological child, a legally adopted child, or a stepchild of the Veteran.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a) (2016).  

In pertinent part, "adopted child" means a child adopted pursuant to a final decree of adoption; a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period; and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(c).  

Specific evidence requirements apply in order to establish a child's relationship to a Veteran.  With regard to an adopted child, evidence of a relationship will include a copy of the decree of adoption or a copy of the adoptive placement agreement and such other evidence as may be necessary.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.210(c).

In jurisdictions where petition must be made to the court for release of adoption documents or information, or where release of such documents or information is prohibited, a copy of the child's revised birth certificate may be accepted to establish the fact of adoption of a child adopted into the veteran's family.  38 C.F.R. § 3.210(c)(1).  

III.  Analysis

A review of the record shows that in September 2008, the appellant submitted an application for nonservice-connected pension on which he listed a dependent spouse and an adopted child, W.H., born in 1992.  

In a March 2009 letter, the RO notified the appellant that his claim for pension had been granted and that he would receive an additional allowance for his spouse, but that an additional allowance for W.H. could not be paid until he submitted the adoption papers.  

The following month, the appellant submitted a copy of W.H.'s preadoption birth certificate, as well as an initial application for an adoption subsidy agreement.  The agreement noted that an application "must be submitted and receive final approval before finalization of the adoption to comply with Federal mandates (except in the case of a post-finalization application)."  The agreement notes that an adoptive placement agreement had been signed in March 2005 and adoption was finalized in January 2006.  Also submitted was an August 2005 Authorization and Approval for Subsidized Adoption approving a per diem rate for W.H. to begin on the date that the adoption was finalized.  

In connection with the claim, the RO solicited a January 2011 legal opinon from VA's Regional Counsel regarding whether the documentation submitted by the appellant was sufficient to establish the adoption of W.H. for purposes of payment of a dependency allowance.  In that opinion, VA's Regional Counsel noted that the appellant had not provided W.H.'s post adoption birth certificate nor had he supplied an interlocutory or final adoption order.  The Regional Counsel noted that an adoptive parent had the right to obtain certified copies of these documents.  Rather, the appellant had provided a copy of an Authorization and Approval for Subsidized Adoption and an Adoption Subsidy Agreement.  The Regional Counsel explained that neither of these documents constituted an adoptive placement agreement, which was a document giving adoptive parents custody of the child pending final adoption.  The Regional Counsel further explained that under New York law, an adoptive placement agreement is entered by the child's prospective adoptive parents and State after the child has been placed into a home for the purpose of adoption.  An adoption subsidy agreement, on the other hand, is a contract between the prospective adoptive parents and the local department of social services for a monthly adoption payment made to the parents for the care of a special needs child who is to be or has been adopted.  The Regional Counsel noted that although the appellant's agreement did reference the date the adoption was finalized in January 2006, it did not rise to the level of the required proof of the adoption, as it is not an adoptive placement agreement nor does it qualify as other legal action through any agency authorized under law in which the claimant acquires custody of the child pending final adoption.  The Regional Counsel indicated that stated another way, the appellant does not acquire custody through the subsidy agreement.  

In this case, the appellant reports that W.H. was adopted into his family.  VA regulations, however, require that an adopted child's relationship with a veteran be established with a copy of the decree of adoption or a copy of the adoptive placement agreement and such other evidence as may be necessary.  38 C.F.R. § 3.210(c).  In jurisdictions where petition must be made to the court for release of adoption documents or information, or where release of such documents or information is prohibited, a copy of the child's revised birth certificate is acceptable to establish the fact of adoption into the veteran's family.  Id.

In this case, the appellant has not submitted the required documentation.  The appellant was notified in the February 2012 SOC, an April 2015 letter, and the June 2015 SSOC that he needed to provide the post-adoption birth certificate or an interlocutory or final adoption in order in order to establish custody of the child in question for VA pension purposes but, unfortunately, that evidence was not forthcoming.

In the appellant's brief, received in April 2017, it is argued that the AOJ is holding the appellant to a higher threshold for burden of proof than is required by VA regulation, in violation of 38 U.S.C.A. § 5107(b) and Williams (Willie) v. Brown, 4 Vet. App. 270, 273-274 (1993).  However, the requirements for proof of a relationship with an adopted child are clearly enumerated in 38 U.S.C.A. § 3.210(c) and the Board is bound by the applicable law and regulations.  See 38 U.S.C.A. § 7104(c).  The Board is not making a determination regarding whether the adoption in question occurred.  Rather, this appeal must be denied because the documentation required by VA's regulations has not been received.


ORDER

Absent the necessary proof of dependency, the appellant is not entitled to a dependency allowance for W.H. as his adopted child.  The appeal is denied.  




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


